Citation Nr: 1436972	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-36 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected hepatitis C.

3.  Entitlement to a total disability rating based upon individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2012 and September 2013 for further development.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO adjudicated a claim for depression; however, the record includes reports of anxiety, adjustment disorder, dysthymic disorder and panic attacks.  The claim for depression is therefore expanded to encompass the additional acquired psychiatric disorders.  As a side note, a separate service connection claim for PTSD was denied by the RO in February 2010.  On a notice of disagreement received in January 2011, the Veteran's representative made clear that the "Veteran is not appealing the issue of service connection for PTSD."  In light of the foregoing, the claim has been recharacterized as shown on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the service connection claim for an acquired psychiatric disorder, the Board first remanded the claim in March 2012, in part, to obtain medical treatises (addressing the relationship between acquired psychiatric disorder and hepatitis C) referenced by the Veteran's representative and provide a VA examination.  In a statement received in March 2013, the Veteran's representative asserted that the remand "required these [medical treatise articles] to be in the VA claims file prior to the C&P exam" and that since they were not reviewed in conjunction with the November 2012 examination, that examination was inadequate.  A review of the evidence shows that the treatises were not associated with the claims file at the time of the examination as they were received an hour after the appointment.  An addendum opinion that considers this additional evidence should be obtained.

Regarding the service connection claim for a back disability, the Board finds that the January 2010 VA medical opinion is inadequate as it is partially based on a finding of "one treatment report, dated June 3, 1981, where the [V]eteran complains of pain of the lumbar region, and a diagnosis of muscle sprain is provided."  (Emphasis added).  However, service treatment records show that the Veteran was later seen in June 5, 1981 for para-spinous strain; and then again in June 8, 1981 and "slight tenderness on palpation" was noted.  Thus, the Veteran was seen on more than one occasion in service.  Additionally, the Veteran asserts that his back disability is secondary to his service-connected hepatitis C.  Thus, an addendum opinion should be obtained for the back.

In support of his TDIU claim, the Veteran's representative submitted a December 2010 report authored by C.H. (a Vocational Rehabilitation Consultant at Dynamic Vocational Consulting), who found that the Veteran's "medical history consistently details significant weakness, fatigue, and malaise due to hepatitis C which would affect his employability in regard to productivity, function and attendance."  However, a November 2012 VA examiner found that although the Veteran "reports fatigue, malaise and arthralgia, these symptoms are not exclusive to hepatitis c."  In September 2013, the Board remanded the claim since the examiner did not attribute the symptoms to a nonservice-connected etiology.  The Board requested an opinion as to "whether the Veteran's service-connected hepatitis C, alone, renders him unable to obtain or maintain gainful employment. . . .  If the specialist finds that the Veteran's complaints of fatigue, malaise and arthralgia are not related to his hepatitis C, the examiner should specify the condition(s) causing such symptoms."  (Emphasis added).    
 
Pursuant to the remand, the claims file was provided to an examiner in March 2014 for review.  When asked if the "Veteran's liver condition impact his ability to work," the examiner responded in the negative, noted that "[n]o diagnostic studies are indicated" and memorialized the Veteran's reports on the effects on his employment.  The examiner found that the Veteran[']s hepatitis C "is currently quiescent-the laboratory findings that would indicate diseases activity are normal.  Veteran's imaging of the liver is normal.  There is no objective evidence in the medical record...that the Hepatitis C is causing any symptomatology at this time....  IU statement: The veteran[']s Hepatitis C has no effect on employment at this time and does not preclude any type of employment." (Emphasis added).  

That opinion is inadequate for several reasons.  First, the examiner's IU opinion was based on no symptomatology at the time of the examination.  Second, the examiner did not specifically state whether fatigue, malaise and arthralgia are related to hepatitis C or caused by other condition(s); and just noted that the hepatitis C was not causing symptomatology at the time of the examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO should obtain an adequate opinion fully addressing these issues.    

As the claim of a TDIU is inextricably intertwined with the service connection issues on appeal, the RO should reconsider the TDIU claim after development and reconsideration of the service connection claims.

Currently, the Veteran is service-connected for the hepatitis C and is rated 40 percent.  Thus, he does not meet minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration. 

In light of the remand reasons above, updated private and VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back disability and acquired psychiatric disorder since April 2014.  After securing the necessary release, obtain these records and updated VA treatment records, if any.  

2.  Thereafter, obtain addendum opinions from the January 2010 and November 2012 VA examiners (or, if unavailable, from medical professionals with appropriate expertise) to determine the current nature and likely etiology of the acquired psychiatric disorder and back disability.  The Veteran's VBMS and Virtual VA files should be made available to the examiners for review in connection with the opinion.

If any of the examiners determine that opinions cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.  

Based review of the record (and examination if conducted), the examiners should answer the following and render an opinion as to the following:

Acquired Psychiatric Disorder

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the acquired psychiatric disorder is causally related to service? 

(b)  If the answer to (a) is no, is it at least as likely as not (a 50% or higher degree of probability) that the acquired psychiatric disorder is proximately due to or caused by the Veteran's service-connected hepatitis C?

(c)  If the answer to (b) is no, is it at least as likely as not (a 50% or higher degree of probability) that the acquired psychiatric disorder has been aggravated by the Veteran's service-connected hepatitis C? 

The Board directs the examiner's attention to the medical treatises that were received in November 2012.

Back Disability

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the back disability is causally related to service? 

(b)  If the answer to (a) is no, is it at least as likely as not (a 50% or higher degree of probability) that the back disability is proximately due to or caused by the Veteran's service-connected hepatitis C?

(c)  If the answer to (b) is no, is it at least as likely as not (a 50% or higher degree of probability) back disability has been aggravated by the Veteran's service-connected hepatitis C? 
  
Detailed rationale is requested for the opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After development and reconsideration of the service connection issues, obtain an addendum opinion from the November 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the effect of the Veteran's service-connected hepatitis C (to include acquired psychiatric disorder and back disability, if service-connected) on his employability.  The Veteran's VBMS and Virtual VA files should be made available to the examiner for review in connection with the opinion.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.    

Based review of the record (and examination if conducted), the examiner should answer the following and render an opinion as to the following:

(a)  Whether the Veteran's fatigue, malaise and arthralgia are related to Hepatitis C or to other conditions.  If the latter, specify the conditions causing the aforementioned conditions.

(b)  Whether it is at least as likely as not that the Veteran's service-connected hepatitis C, to include acquired psychiatric disorder and back disability (if service-connected), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

Detailed rationale is requested for the opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable and the minimum percentage requirements of 38 C.F.R. § 4.16(a) are still not met, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis. 

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims and determine if a TDIU is warranted.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



